Opinion.
Cooper, C. J.,
delivered the opinion of the court:
The deed of trust was properly excluded by the court; the description was void for uncertainty. 57 Miss. 91; 58 Miss. 34; 60 Miss. 387.
Since the property attached remains in the hands of the officer it was unnecessary to find the value of the separate articles. This is required to be done only when the claimant has replevied the property in order that he may discharge himself by returning the property to the officer or by paying the assessed value thereof.
Judgment affirmed.